DETAILED ACTION
Status of the Claims
	Claims 40-44 are new. Claims 1-2, 4-5, 11, 13-14, 16-20, 22-23, 26, 28 and 31-44 are pending in this application. Claims 1-2, 4-5, 11, 13-14, 16-20, 22-23, 26, 28 and 31-44 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/US2019/020117 filed on 02/28/2019, which claims priority from the provisional application 62636284 filed on 02/28/2018. 
Rejections Withdrawn
The 35 USC 102(a)(1) rejection over claims 1, 4-5, 11, 13-14, 16-17, 19-20, 22-23, 26, 28, and 31-33 over Ghebremariam is withdrawn per Applicant’s amendment of adding “dermally” for the method of administration. 
The 35 USC 102(a)(1) rejection over the following claims 1-2, 4-5, 11, 13-14, 16-17, and 19 over Damaj is withdrawn per Applicant’s amendment of adding “dermally” for the method of administration. However, Damaj is applicable to other claims that do not recite dermal application (rejection provided below).
The 35 USC 103 rejection over claims 1, 18, and 34 over Damaj evidenced by Cancer Research UK is withdrawn per Applicant’s amendment of “dermally” for the method of administration. Although Damaj teaches a parenteral application such as subcutaneous, which would meet the dermal limitation, since Damaj is no longer anticipatory, there is no longer an inherency argument in regards to Damaj inherently treating radiation induced inflammation. However, Damaj is applicable to other claims that do not recite dermal application (rejection provided below). 
Rejections Maintained – Modified as Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20, 22-23, 26, 28, 31, 33, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassam Damaj (US20090227633A1, publication date: 09/10/2019) (Hereinafter Damaj), evidenced by Cancer Research UK (Cancer treatment statistics, Cancer Research UK, downloaded in May 2022) (Hereinafter Cancer Research UK). 
	Regarding claims 20, and 22-23, Damaj teaches a method of killing tumor cells (claim 1), “the method comprising administering a pharmaceutically acceptable composition comprising an effective amount of a proton pump inhibitor or a pharmaceutically acceptable salt thereof to the tumor cells so as to decrease tumor volume” wherein the method “further comprising administering a second agent wherein the second agent is a chemotherapeutic agent” (claim 10), and “wherein the proton pump inhibitor is administered simultaneously with the second agent” (claim 33). While Damaj doesn’t recite “radiation therapy” related interventions, evidentiary reference Cancer Research UK teaches that 27% of all cancer patients receive radiotherapy (page 1). Prior art device anticipates a claimed process if the device carries out the process during normal operation (MPEP 2112.02 I). This means that Damaj methods will inherently treat radiation induced inflammation related conditions. While it true that “The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). In the instant case, cancer therapy related inflammation treatment is a result or property of PPIs. 
	Regarding claim 35, While Damaj doesn’t recite “surgery” related interventions, evidentiary reference Cancer Research UK teaches that 45% of all cancer patients receive surgery (page 1).
	Regarding claim 26, Damaj teaches liquid form (example 2) where lansoprazole and chemotherapeutic cocktails are prepared. 
Regarding claim 28, Damaj teaches “selecting the proton pump inhibitor from the group consisting of lansoprazole, omeprazole, rabeprazole, esomeprazole, pantoprazole, pariprazole, leminoprazole, SCH 28080, and enantiomers, isomers, free bases, salts, and mixtures of any thereof” (claim 4). 
Regarding claims 31-33, Damaj teaches 100 µM (example 2) which is approximately 3.4% w/w. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36 and 40 in addition to claim 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bassam Damaj (US20090227633A1, publication date: 09/10/2019) (Hereinafter Damaj), evidenced by Cancer Research UK (Cancer treatment statistics, Cancer Research UK, downloaded in May 2022) (Hereinafter Cancer Research UK).
Regarding claim 20, Damaj teaches as discussed above. 
Regarding claims 36 and 40, Damaj teaches “Any suitable route of administration may be employed for providing a subject with an effective amount of lansoprazole. Rectal, parenteral (non-limiting examples include subcutaneous, intramuscular, intravenous), transdermal, topical, oral administration, ocular, otic, nasal administration and like forms of administration are possible” (para 35).  Transdermal involves the composition being applied to the skin (dermal) so the drug may cross the skin barrier.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Damaj by its teachings and achieve the instant invention. Although the embodiments are not formulated as topical formulation, the specification teachings of Damaj allows one to modify the compositions and achieve a topical formulation with a reasonable expectation of success. 

Claims 1-2, 4-5, 11, 13-14, 16-20, 22-23, 26, 28, and 31-44 are rejected under 35 U.S.C. 103 as being unpatentable over Yohannes T Ghebremariam et al (Pleiotropic effect of the proton pump inhibitor esomeprazole leading to suppression of lung inflammation and fibrosis, Transl Med (2015) 13:249, previously cited) (Hereinafter Ghebremariam) and Newell Bascomb et al (US 20110158983 A1, publication date: 06/30/2011, previously cited) (Hereinafter Bascomb).
Applicant has amended claim 1 such that the method of administration is specifically “dermal”. Applicant also amended claim 1 by deleting “chemoradiation-induced diarrhea or chemoradiation-induced colitis”. Applicant also added new claims 40-44. 
Regarding claim 1, Ghebremariam teaches proton pump inhibitors (PPIs) and their pleitropic effects on suppressing lung inflammation and fibrosis (title, conclusion, page 1). Primary lung fibroblasts are exposed to ionizing radiation or bleomycin (chemotherapeutic) which are used as stimuli to induce inflammation and fibrosis (page 1 methods). Ghebremariam finds that esomeprazole (PPI) attenuates elaboration of inflammatory response to bleomycin and radiation (Figs 3-4). Ghebremariam also teaches esomeprazole suppresses lung inflammation and fibrosis in vivo (Figs 6-7). Thus, at least treating “chemoradiation-induced inflammation” and “radiation-therapy induced fibrosis” limitations are met. Regarding the limitation of “step of administering to the individual an effective amount of proton pump inhibitors”, Ghebremariam provides both in vitro and in vivo administrations where rats (individual) are treated with esomeprazole (table 1). Regarding the “prior to, during, and/or subsequent to administration of chemoradiation or radiation therapy” limitation, Ghebremariam teaches “Interestingly, pre-incubation of primary lung epithelial cells with esomeprazole prior to exposure to ionizing radiation significantly (by about 50%; p < 0.05) suppressed the expression of pro-inflammatory markers including TNF-α, IL-6 and nuclear factor kappa B (NFκB)” (page 7 left column) where the method states “When the cells reached 60% confluency, they were treated with esomeprazole or vehicle for 24 h prior to irradiation”, meeting the “prior to” limitation. Ghebremariam also teaches PPI treatment subsequent to chemotherapy since rats are treated with bleomycin sulfate (BS) at day 0 and are later treated with PPI (page 4 left column). 
Regarding claims 4-5 and 22-23, as discussed above, Ghebremariam teaches esomeprazole in combination with bleomycin (cancer drug). 
Regarding claims 11, 26 and 42, Ghebremariam teaches oral gavage (PO) treatment of esomeprazole *page 4 left column) which meets “liquid” limitation. 
Regarding claims 13 and 28, Ghebremariam teaches esomeprazole.
Regarding claim 14, Ghebremariam teaches bleomycin. 
Regarding claim 16-17, 31-33 and 43-44, Ghebremariam does not teach a percentage by weight, however, esomeprazole at 30 or 300 mg/kg is taught (page 4 left column), which is deemed at least 1%. Gebremariam also teaches 50 µM of esomeprazole (Fig 3) in combination with radiation therapy. Considering esomeprazole molecular weight of 345.417 g/mol, 50 µM is approximately 1.7% w/w which meets the instantly claimed ranges of 1-100%, less than 20%, and 1-5%.  
Regarding claims 18, and 37-39, Ghebremariam teaches as discussed above. Regarding claims 37-38, Esomeprazole treatment is being shown to regulate ionizing radiation-induced changes in gene expression in primary lung epithelial cells such as induction of HO1 gene (Fig 3). Ghebremariam also provides the evidence that “the HO1 pathway is involved in the regulation of lung fibrosis” (page 10 right column) where “gene transfer-based HO1 overexpression in preclinical settings was shown to mitigate pulmonary fibrosis by suppressing aberrant lung remodeling and reducing apoptotic cell death signaling”. 
Regarding claims 1 and 40, Ghebremariam does not teach a dermal administration.
Regarding claims 2 and 35, Ghebremariam doesn’t teach “surgery, one or more hormones, one or more tyrosine kinase inhibitors, one or more monoclonal antibodies, one or more immune checkpoint inhibitors or a combination thereof” to be further administered. 
Regarding claims 18, 34, and 36-37, Ghebremariam does not teach a topical formulation.
Regarding claim 19, Ghebremariam doesn’t teach mucositis and/or pneumonitis. 
Regarding claim 20, Ghebremariam doesn’t teach sensitizing tumor cells specifically. 
Regarding claim 41, Ghebremariam does not teach “treating or preventing chemoradiation-induced diarrhea or chemoradiation-induced colitis”. 
Regarding claims 1-2, 18, 34-37 and 40, Bascomb teaches “methods for treating cancer or any condition caused by dysfunctional cells, side effects from treatments for cancer or any condition caused by dysfunctional cells, e.g., mucositis therapies (e.g., for oral mucositis; digestive mucositis; esophageal mucositis; intestinal mucositis)” (abstract) by administering compositions comprising “proton pump inhibitors”, “tyrosine kinase inhibitors”, “surgery” (claims 1-2) and “monoclonal antibodies” (para 574) wherein “wherein the therapeutic combination is administered in conjunction with (during), before and/or after an anti-cancer therapy”, “wherein the anti-cancer therapy comprises a radiation therapy or a chemotherapy” (claim 3) wherein the methods of administration comprise “topical” (para 288 and para 585) as well as “topical application or by absorption through epithelial or mucocutaneous linings” (dermal application) (para 293). Bascomb teaches the composition to comprise “a proton pump inhibitor” (para 8, claim 2). Bascomb also teaches “an effective amount” for the therapeutic composition (claim 12).
Regarding claim 19, Bascomb teaches “A method for treating, ameliorating and/or diminishing a mucositis, or improving and/or inhibiting unwanted side effects and/or disease state symptoms associated with or caused by a mucositis, comprising: (a) administering to an individual in need thereof a therapeutically effective amount of a therapeutic combination of claim 1; (b) the method of (a), wherein the mucositis comprises an oral mucositis; a digestive mucositis; an esophageal mucositis and/or an intestinal mucositis; (c) the method of (a) or (b), wherein the therapeutic combination is administered in conjunction with (during), before and/or after an anti-cancer therapy; or (d) the method of (c), wherein the anti-cancer therapy comprises a radiation therapy or a chemotherapy” (claim 3). 
Regarding claim 20, Bascomb’s teaching of “A method for allowing, enabling or facilitating the tolerance and/or use of higher amounts and/or doses and/or longer durations of a medical therapy, comprising: administering to an individual in need thereof a therapeutically effective amount of a therapeutic combination of claim 1 or claim 2: (b) the method of (a), wherein the medical therapy comprises an anti-cancer therapy: (c) the method of (b), wherein the anti-cancer therapy comprises a chemotherapy or a radiation therapy; or (d) the method of any of (a) to (c), wherein the therapeutic combination is administered in conjunction with (during), before and/or after an anti-cancer therapy” (claim 5) is interpreted as “a method of sensitizing tumor cells” (claim 5). 
Regarding claim 41, Bascomb teaches “therapies that may be used either alone or in combination with other medical therapies such as cancer chemotherapies and radiation therapies” wherein the “methods of the invention can be used to: treat or ameliorate cancer (including any tumor, benign or metastatic), or treat, abolish, ameliorate, diminish, improve, and/or inhibit unwanted side effects and disease state symptoms” (para 3) wherein the unwanted side effects are from “a treatment, such as a radiotherapy or chemotherapy treatment” and “the administration can be before, during and/or after the radiation therapy and/or cancer chemotherapy” (para 166) and wherein the side effect is “diarrhea” (para 167). Bascomb teaches the composition to comprise “a proton pump inhibitor” (para 8, claim 2). Bascomb also teaches “an effective amount” for the therapeutic composition (claim 12). Additionally, Bascomb also teaches formulation of “a tablet, a pill, a lozenge, a capsule, a caplet, a patch, a spray, an inhalant, a gel, a geltab, a nanosuspension, a nanoparticle, a microgel and/or a pellet, and the tablet, pill, lozenge, capsule, gel, geltab, nanosuspension, nanoparticle, microgel and/or a pellet” (claim 12). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Ghebremariam and Bascomb and achieve the instant invention. Bascomb provides motivations such as “targeted therapy” for drugs such as tyrosine kinase inhibitors (para 574). Bascomb also merely provides teachings such as topical formulations which are routine in the art. Bascomb also provides teachings in regards to treating other unwanted side effects such as diarrhea aside from lung inflammation and fibrosis. One of ordinary skill in the art would take all the inventive concepts taught by Ghebremariam including use of a PPI to treat inflammatory conditions and formulate appropriate dosage forms such as topical taught by Bascomb while incorporating targeted therapy approaches with a reasonable expectation of successfully achieving a method of treatment for cancer patients undergoing chemotherapy or radiation therapy.

New Rejections – Necessitated by Applicant’s Amendments and New Claims
(Previously Cited Art)
Claims 1-2, 4-5, 11, 14, 19-20, 22-23, 26, 34-37, and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Newell Bascomb et al (US 20110158983 A1, publication date: 06/30/2011, previously cited) (Hereinafter Bascomb). 
Applicant has amended claim 1 such that the method of administration is specifically “dermal”. Applicant also amended claim 1 by deleting “chemoradiation-induced diarrhea or chemoradiation-induced colitis”. Thus, Applicant has significantly narrowed the scope of instant claim 1. Claims 41-44 are new. In claim 41, which is a new independent claim, Applicant is claiming a “method of treating or preventing chemoradiation-induced diarrhea or chemoradiation-induced colitis”. While chemoradiation-induced diarrhea or chemoradiation-induced colitis were present in the previous claim set under claim 1, the scope of instant claim 1 was broader since it only offered these conditions as options of a Markush group that recited “A method of treating or preventing chemoradiation- induced inflammation, chemoradiation-induced diarrhea, chemoradiation-induced colitis, radiation therapy-induced dermal inflammation, or radiation therapy-induced fibrosis in an individual”. Since both claims 1 and 41 now are narrower in terms of what conditions can be treated, a new search and consideration is warranted. An examiner cannot be expected to foresee whether or how an applicant will amend a claim to overcome a rejection except in very limited circumstances (e.g., where the examiner suggests how applicant can overcome a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph) (MPEP 706.07(a)). 
Regarding claims 1 and 41, Bascomb teaches “therapies that may be used either alone or in combination with other medical therapies such as cancer chemotherapies and radiation therapies” wherein the “methods of the invention can be used to: treat or ameliorate cancer (including any tumor, benign or metastatic), or treat, abolish, ameliorate, diminish, improve, and/or inhibit unwanted side effects and disease state symptoms” (para 3) wherein the unwanted side effects are from “a treatment, such as a radiotherapy or chemotherapy treatment” and “the administration can be before, during and/or after the radiation therapy and/or cancer chemotherapy” (para 166) and wherein the side effects are “inflammation” and “diarrhea” (para 167, table 3). Bascomb also teaches “Upon start of chemotherapy or radiation therapy, further tissue protection (and an aid for recovery) may be achieved by administering a combination of compounds of this invention, thereby reducing excessive or unwanted lymphocyte tracking that can lead to excess inflammation, as well as progressive and self-propagating tissue damage” (para 640). Bascomb teaches the combination of compounds to comprise “a proton pump inhibitor” (para 8, claim 2). Bascomb also teaches “an effective amount” for the therapeutic composition (claim 12). Regarding the “dermally” administration limitation, Bascomb teaches “the therapeutic combination(s) of drugs are formulated for administration intravenously, topically, orally, by inhalation, by infusion, by injection, by inhalation, intraperitoneally, intramuscularly, subcutaneously, intra-aurally, for intra-articular administration, for intra-mammary administration, for topical administration or for absorption through epithelial or mucocutaneous linings; or are formulated for administration using any route or combination of routes of administration.” (para 54). Absorption through epithelial linings is interpreted as dermal application. Bascomb teaches treating an inflammation among other conditions (claim 1 of Bascomb and paragraphs 146 and 148).  
Regarding claims 2 and 4, Bascomb teaches surgery (claim 2 (h)) along with the combination of therapeutics comprising proton pump inhibitors (claim 2 (g) (xiii)), tyrosine kinase inhibitors (claim 2 (g) (iii)), and monoclonal antibody (claim 2 (g) (i)).
Regarding claim 5, Bascomb teaches other cancer drugs (claim 2 (h)), antibiotic (claim 2 (g) (viii)), zinc (para 407), Amifostine (para 375), and pain relievers such NSAIDs (claim 2 (a)). 
Regarding claim 11, Bascomb teaches formulation of “a tablet, a pill, a lozenge, a capsule, a caplet, a patch, a spray, an inhalant, a gel, a geltab, a nanosuspension, a nanoparticle, a microgel and/or a pellet, and the tablet, pill, lozenge, capsule, gel, geltab, nanosuspension, nanoparticle, microgel and/or a pellet” (claim 12).
Regarding claim 14, Bascomb teaches bleomycin (claim 2 (g) (viii)), carboplatin (claim 2 (g) (vi)), cisplatin (claim 2 (g) (vi)), doxorubicin (claim 2 (g) (v)), etoposide (claim 2 (g) (vii)), mitomycin (claim 2 (g) (viii)), cetuximab (claim 2 (g) (ii)), 5-fluorouracil (claim 2 (g) (v)), and paclitaxel (claim 2 (g) (v)).
Regarding claim 19, Bascomb teaches “A method for treating, ameliorating and/or diminishing a mucositis, or improving and/or inhibiting unwanted side effects and/or disease state symptoms associated with or caused by a mucositis, comprising: (a) administering to an individual in need thereof a therapeutically effective amount of a therapeutic combination of claim 1; (b) the method of (a), wherein the mucositis comprises an oral mucositis; a digestive mucositis; an esophageal mucositis and/or an intestinal mucositis; (c) the method of (a) or (b), wherein the therapeutic combination is administered in conjunction with (during), before and/or after an anti-cancer therapy; or (d) the method of (c), wherein the anti-cancer therapy comprises a radiation therapy or a chemotherapy” (claim 3). Bascomb also teaches “prophylaxis of radiation pneumonitis” (para 379). 
Regarding claim 20, Bascomb teaches as discussed above. Bascomb’s teaching of “A method for allowing, enabling or facilitating the tolerance and/or use of higher amounts and/or doses and/or longer durations of a medical therapy, comprising: administering to an individual in need thereof a therapeutically effective amount of a therapeutic combination of claim 1 or claim 2: (b) the method of (a), wherein the medical therapy comprises an anti-cancer therapy: (c) the method of (b), wherein the anti-cancer therapy comprises a chemotherapy or a radiation therapy; or (d) the method of any of (a) to (c), wherein the therapeutic combination is administered in conjunction with (during), before and/or after an anti-cancer therapy” (claim 5) is interpreted as “a method of sensitizing tumor cells” (claim 5). 
Regarding claims 22-23, 26, 34-36, 40, and 42, Bascomb teaches as discussed above. 
Regarding claim 37, Bascomb teaches as discussed above. Bascomb also teaches “inflammation” (table 3) and “fibrosis” (para 370) including “radiation-induced fibrosis” (para 380). 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have modified the embodiments of Bascomb teachings and arrive at the claimed invention. Bascomb embodiments meet all of the instant limitations but does not state that the administration is to be applied dermally. The specification of Bascomb allows a person of ordinary skill in the art to modify the teachings based on the condition to treat radiation and/or chemotherapy induced conditions with various administration methods including dermal. Thus, one would be motivated to modify the embodiments of Bascomb with a reasonable expectation of successfully achieving the instant invention. 

Claims 13, 16-18, 28, 31-33, 38-39 and 43-44 in addition to claims 1, 20, 37 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Newell Bascomb et al (US 20110158983 A1, publication date: 06/30/2011, previously cited) (Hereinafter Bascomb) and Bassam Damaj (US20090227633A1, publication date: 09/10/2019, previously cited) (Hereinafter Damaj). 
Regarding claims 1, 20 and 37, Bascomb teaches as discussed above. 
Regarding claim 18, Bascomb teaches as discussed above. 
Regarding claims 13, 28 and 38, Bascomb doesn’t teach the instantly claimed species for the proton pump inhibitors. 
Regarding claims 16-17, 31-33, 39 and 43-44, Bascomb does not teach a concentration range for the proton pump inhibitors. 
Regarding claim 18, Bascomb does not teach Esomeprazole. 
Regarding claims 13, 18, 28 and 38, Damaj teaches “selecting the proton pump inhibitor from the group consisting of lansoprazole, omeprazole, rabeprazole, esomeprazole, pantoprazole, pariprazole, leminoprazole, SCH 28080, and enantiomers, isomers, free bases, salts, and mixtures of any thereof” (claim 4). 
Regarding claims 16-17, 31-33, 39 and 43-44, Damaj teaches 100 µM (example 2) which is approximately 3.4% w/w. 
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Bascomb and Damaj and achieve the instant invention. Damaj provides many motivations to use proton pump inhibitors such as “administration of a proton pump inhibitor can provide both significant symptom relief and prophylaxis against upper gastrointestinal ulceration in patients receiving cancer chemotherapy” (para 2) and “In addition to combating chemotherapy side effects, proton pump inhibitors have been used to lower a tumor cell's resistance to cytotoxic agents. The mechanisms underlying this phenomenon appear to take advantage of functions involved in the control of cell homeostasis. One mechanism of resistance may be alteration of the tumor microenvironment via changes in the pH gradient between the extracellular environment and the cell cytoplasm and/or in the pH gradient between the cell cytoplasm and lysosomal compartments. The extracellular (i.e., interstitial) pH of solid tumors is substantially more acidic than that of normal tissues, and the acidic pH of the tumor microenvironment may impair the uptake of weakly basic chemotherapeutic drugs” (para 3). Thus, a person of ordinary skill in the art would incorporate the teachings of Damaj into the teachings of Bascomb with a reasonable expectation of successfully achieving effective anti-cancer treatments and treatments of unwanted side effects caused by chemotherapy and or radiation therapy including inflammation. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In claim 34, which is dependent on instant claim 1, Applicant claims topical administration. Claim 1 recites dermal application. Claim 34 fails to include all the limitations of claim 1 because dermal application is a particular form of topical application (topical is broader than dermal) and not all topical applications are dermal applications. A topical medication is applied to a particular place on or in the body whereas a dermal medication is applied to skin only. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant arguments against rejections that are withdrawn are not moot.
Applicant’s arguments filed on 07/15/2022 will now be addressed.
Regarding the 35 USC 103 rejection over Ghebremariam and Bascomb, Applicant argues the following:
“Bascomb teaches a wide variety of types of drugs and many specific drugs. The combination of the two fail to teach, suggest, or provide motivation to use proton pump inhibitors as in the presently claimed methods and particularly in a dermal indication in which the inhibitor is working in prodrug form. It would not be obvious from the combination of references that the inhibitor could even be active in prodrug form. Such an activity is not recognized until the instant specification, and the examiner is applying inappropriate hindsight to indicate otherwise”. 
Although now withdrawn, Applicant’s relevant arguments against the 35 USC 102 rejection over Ghebremariam will also be addressed. Applicant argues the following:
“Ghebremariam generally concerns a prospective study of esomeprazole providing a protective function for idiopathic pulmonary fibrosis. Lung fibroblasts were subjected to ionizing radiation or a chemotherapeutic to induce inflammation and fibrosis. On Page 3 of the Action, it is stated that reference to chemoradiation-induced inflammation is based on Figs. 3-4 and 6-7. However, none of these figures or anywhere else in the text refer to use of both chemotherapy and radiation therapy, so Ghebremariam fails to anticipate treating or preventing any chemoradiation- embodiments with proton pump inhibitors. 
Radiation therapy is discussed on page 7, left column. Therein, ionizing radiation was provided to primary lung epithelial cells cultured in a 3D matrix in an in vitro setting. As presently submitted, claim 1 refers to the administering as being dermally administering. Ghebremariam fails to describe treating or preventing any embodiments with dermal administration.”
These arguments are acknowledged but not found persuasive. Ghebremariam, teaches proton pump inhibitor esomeprazole as a suppressor of lung inflammation and fibrosis caused by ionizing radiation or bleomycin (chemotherapy). While Applicant correctly points out that Ghebremariam doesn’t disclose a specific embodiment where a proton pump inhibitor is used against both radiation and chemotherapy at the same time, the same is true for the instant specification data. Instant figures 16-20 and 23-24 test proton pump inhibitors against a dermal tissue of radiation-induced dermatitis model, while instant figure 25 tests proton pump inhibitors against bleomycin (chemotherapy). While chemoradiation is interpreted as cancer treatment that involves chemotherapy and radiation therapy, it is broadly interpreted as routine cancer therapy. That said, even if Ghebremariam lacked such suggested combination, Bascomb secondary reference teaches “the administration can be before, during and/or after the radiation therapy and/or cancer chemotherapy” which is interpreted to comprise chemoradiation (a combination of both). In regards to Applicant’s arguments against Bascomb, it is true that Bascomb on its own is broad and proton pump inhibitors are only a component of the entire composition taught. However, instant application claims also have additional therapeutics similar to Bascomb. There is no requirement for Bascomb to recognize the exclusive anti-inflammatory effects of proton pump inhibitors as long as they are taught to be used in such a method where unwanted side effects of chemotherapy and/or radiation are treated by a composition comprising proton pump inhibitors. Bascomb does exactly that which is also provided in the new rejections under Bascomb. Moreover, Applicants may argue that the examiner’s conclusion of obviousness is based on improper hindsight reasoning. However, "[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is "hindsight" because "express" motivation to combine the references is lacking. However, there is no requirement that an "express, written motivation to combine must appear in prior art references before a finding of obviousness." See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004) (MPEP 2145 X A). There is no application of inappropriate hindsight when using a reference that teachings the instantly claimed method with a composition comprising the instantly claimed products. 
Regarding the rejections under Damaj, Applicant’s arguments against claims 1, 18 and 34 are convincing and the rejection is modified such that these claims are not met by Damaj. In regards to claim 20, Applicant argues the following:
“With respect to claim 20 concerning methods of sensitizing tumor cells, Damaj fails to indicate that such a result is obtainable, or even that it should be tried. Damaj cannot inherently teach methods of sensitizing tumor cells to radiation because radiation is not even practiced. Again, with inherency the element necessarily has to be there, not just possibly.”
This argument is acknowledged but not found persuasive. Evidentiary reference Cancer Research UK provides the evidence that 27% of all cancer patients receive radiation therapy. Thus, even though Damaj is silent to radiation, the element is still there for a substantive portion of the patients to be treated with proton pump inhibitors. Damaj recites “Numerous therapeutic approaches have been evaluated as prophylaxis or treatment for mucosal damage in patients undergoing cancer therapy” (para 2). While Damaj focuses on combating chemotherapy side effects, it is evident by the evidentiary reference that, Damaj method will also be applied to cancer patients who had received radiation therapy. The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) (Claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use (MPEP 2112.02 II). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/            Primary Examiner, Art Unit 1613